     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC                       )
                                                       )
 7                    Plaintiff,      vs.              )   Case No.: 2:10-CV-06865-WDK-FMO
                                                       )
 8   HECTOR LOPEZ, et al,                              )                 RENEWAL OF JUDGMENT
                                                       )                  BY CLERK
 9                Defendant,                           )
                                                       )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
     F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
        Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Hector Lopez, an
13
     individual d/b/a Mariscos La Palapa, entered on August 25, 2011, be and the same is hereby renewed
14
     in the amounts as set forth below:
15
             Renewal of money judgment
16
                     a. Total judgment                               $     2,620.00
17
                     b. Costs after judgment                         $        00.00
18
                     c. Subtotal (add a and b)                       $     2,620.00
19
                     d. Credits                                      $        00.00
20
                     e. Subtotal (subtract d from c)                 $     2,620.00
21
                     f.   Interest after judgment(.11%)              $        28.00
22
                     g. Fee for filing renewal of application        $        00.00
23
                     h. Total renewed judgment (add e, f and g) $         2,648.00
24

25
              May 12, 2021    Deputy CLERK, by _________________________
     Dated: ___________________
26                                      Deputy

27

28




                                             Renewal of Judgment
